Citation Nr: 0032508	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-09 099	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel
INTRODUCTION

The appellant served on active duty from August 1983 to March 
1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran and his representative, at 
the personal hearing conducted before the undersigned in 
October 2000, raised additional matters for consideration.  
One matter was a claim of service connection for a left knee 
disability, secondary to his service-connected right knee 
disability.  As this matter has not been adjudicated and 
developed, and as it is not intertwined with the issue on 
appeal, it is referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

Also discussed at the hearing were claims of service 
connection for gastrointestinal disability, including 
gastrointestinal bleed, duodenal ulcer and hiatal hernia, 
back disability, and an increased (compensable) evaluation 
for right knee disability.  These matters were adjudicated at 
the RO and a statement of the case was issued following a 
notice of disagreement.  A timely substantive appeal was also 
submitted.  However, in a May 2000 statement, the veteran 
withdrew those matters from appellate consideration.  See 38 
C.F.R. § 20.204 (2000).  To the extent that hearing testimony 
could be construed as a request to reopen those claims, they 
are referred to the RO for appropriate action.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims to have received additional private 
medical treatment from the St. Patrick's Medical Center (MC) 
and the VAMC in San Juan.  Complete records from those 
facilities do not appear to be of record.  There has been no 
attempt to verify the veteran's claimed stressors.  In 
addition, there is evidence of record that he has been 
receiving disability benefits from the Social Security 
Administration (SSA) since 1993; however, no effort has been 
made to obtain and associate these SSA records with the 
claims file.  In this regard, the Board notes that the 
requirement to assist the veteran in obtaining available 
records includes obtaining records relating to the Social 
Security Administration's (SSA) determination that a veteran 
is disabled.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
to include VA providers, who treated the 
veteran for his psychiatric disability.  
After securing the necessary release, the 
RO should obtain these records.  
Specifically, records from the St. 
Patrick and VAMC in San Juan should be 
obtained and associated with the claims 
file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should also afford the veteran 
an additional opportunity to complete and 
return a PTSD Questionnaire Form, so that 
VA may assist him in verifying his 
claimed in-service stressors.  A copy of 
the letter from the RO requesting that 
the veteran do the same must be 
associated with the claims folder.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  The RO is requested to review the 
veteran's statements, as well as those 
given during prior examinations in order 
to prepare a summary of all claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197 (formerly known as the United States 
Army and Joint Services Environmental 
Support Group (ESG)), for verification of 
stressors, to include obtaining copies of 
morning reports for the veteran's unit 
pertinent to the events claimed or copies 
of similar documents regarding activities 
of the veteran's unit(s) while in Germany 
for the specific time period identified.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor or 
stressors.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.  Hayes v. Brown, 5 Vet. App. 60 
(1993); Zarycki v. Brown, 6 Vet. App. 91 
(1993); and West v. Brown, 7 Vet. App. 70 
(1994).

6.  Thereafter the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  All necessary special 
studies or tests, to include 
psychological testing and evaluation 
should be accomplished.  With regard to 
the veteran's alleged PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

10.  Upon readjudication, if any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
-
	(CONTINUED ON NEXT PAGE)





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





